     Case 2:20-cv-02530-ODW-AS Document 15-1 Filed 05/12/20 Page 1 of 2 Page ID #:76




 1    W. KEITH WYATT, ESQ. (SBN 80859)
      wkwyatt@imwlaw.com
 2    RICKEY IVIE, ESQ. (SBN 76864)
 3    rivie@imwlaw.com                                     Public Entity
      TIFFANY ROLLINS, ESQ. (SBN 291793)                   Exempt from Filing Fee
 4
      trollins@imwlaw.com
 5    IVIE McNEILL WYATT PURCELL & DIGGS
 6
      444 S. Flower Street, Suite 1800
      Los Angeles, California 90071
 7    Tel. (213) 489-0028
 8    Fax (213) 489-0552
 9
      Attorneys for Defendant COUNTY OF LOS ANGELES
10
11                        UNITED STATES DISTRICT COURT
12                      CENTRAL DISTRICT OF CALIFORNIA
13
       DANA TOMPKINS BARNETT,               ) Case No. 2:20-CV-02530-PA-AS
14
       individually, and as Successor in    )
15     Interest of the Estate of JEFFREY    )
16     BARNETT, deceased,                   ) DECLARATION OF TIFFANY
                                            ) ROLLINS IN SUPPORT OF
17                 Plaintiff,               ) DEFENDANT COUNTY OF
18     vs.                                  ) LOS ANGELES’ NOTICE OF
                                            ) MOTION AND MOTION TO
19
       COUNTY OF LOS ANGELES;               ) DISMISS; MEMORANDUM OF
20     ALEX VILLANUEVA; JONATHAN            ) POINTS AND AUTHORITIES
21     SHERIN, M.D., Ph.D; and DOES 1       )
       through 10, inclusive                ) DATE: June 15, 2020
22                                          ) TIME: 1:30 p.m.
23                Defendants.               ) PLACE: Courtroom 9A
                                            ) Honorable Percy Anderson
24
                                            )
25                                          ) [Complaint Filed: 3/17/2020]
26
                                            )
                                            )
27
28
                                            1

         DECLARATION OF TIFFANY ROLLINS IN SUPPORT OF DEFENDANT COUNTY OF LOS
                   ANGELES’ NOTICE OF MOTION AND MOTION TO DISMISS
     Case 2:20-cv-02530-ODW-AS Document 15-1 Filed 05/12/20 Page 2 of 2 Page ID #:77




 1          I, TIFFANY ROLLINS, declare as follows:
 2          1.      I am an attorney duly licensed to practice in California and in this
 3    District Court. Additionally, I am an associate of Ivie McNeill Wyatt Purcell &
 4    Diggs counsel of record for Defendant County of Los Angeles in this action.
 5          2.      I make this declaration in support of Defendant’s Motion to Dismiss
 6    (“Motion”).
 7
 8
            3.      On May 5, 2020 my secretary Christina Munoz electronically served

 9    Plaintiff’s counsel Shane V. Hapuarachy and Mark Waecker a letter pursuant to
10    Local Rule 7-3 in an attempt to meet and confer regarding the perceived
11    deficiencies in Plaintiff’s Complaint for Damages prior to the filing of this motion.
12          4.      In the correspondence, I informed Plaintiff’s counsel that the filing
13    deadline for Defendant’s Motion was May 15, 2020. That date was a typographical
14    error. The filing deadline is May 13, 2020 per stipulation of the parties [Dkt. 14].
15          5.      Nevertheless, I requested a response from Plaintiff’s counsel by May
16    11, 2020. I did not receive a response to the meet and confer correspondence. A
17    true and correct copy of the meet and confer correspondence and email from
18    Christina Munoz to Plaintiff’s counsel is attached hereto and as Exhibit A and
19    incorporated within.
20
21          I declare under penalty of perjury that the foregoing is true and correct. If
22    called as a witness I could competently testify to the matters as stated herein.
23
24          Executed this 13th day of May, 2020, in Los Angeles, California
25                                     ___/s/ Tiffany Rollins____________
26                                     TIFFANY ROLLINS, Declarant
27
28
                                                2

         DECLARATION OF TIFFANY ROLLINS IN SUPPORT OF DEFENDANT COUNTY OF LOS
                   ANGELES’ NOTICE OF MOTION AND MOTION TO DISMISS
